 



Exhibit 10.45

Upon a motion duly made and seconded, the Board approved the following
resolutions:

     RESOLVED, that (1) the Riggs Executive Managerial Bonus Program (the
“Program”) shall be discontinued for the 2004 calendar year and all future years
and (2) no bonuses shall be paid under the Program with respect to the 2004
calendar year or any future years.

     FURTHER RESOLVED, the Boards of Directors of the Bank and Riggs National
Corporation hereby approve the establishment of a discretionary pool of up to
$1,500,000 which may be allocated and paid, at the discretion of the Bank’s
senior management and the Compensation Committee of the Bank’s Board of
Directors (the “Bank’s Compensation Committee”), to some or all of the employees
who are parties to a Senior Executive Change of Control and Retention Agreement
in effect as of the date of this resolution (such employees being the “Senior
Executives” and such agreements being the “CoC Agreements”) on such terms and at
such times as may be determined by the Bank’s Compensation Committee (the
“Discretionary Pool”) based upon such Senior Executive’s efforts to assist the
Bank’s compliance activities and other strategic initiatives undertaken by the
Bank or the Corporation. Without limiting the foregoing, the Discretionary Pool
may be used to pay bonus amounts for the 2004 calendar year and/or may be paid
in the form of special retention payments as part of retention agreements. The
following amounts shall count against such $1,500,000 maximum amount:

(1) any amounts directly paid to the Senior Executives out of such Discretionary
Pool;

(2) any additional tax gross up payments that are required to be paid to the
Senior Executives under Section 6.2 of the CoC Agreements as a result of such
payments under (1) above; and

(3) any increase in the Senior Executive’s potential two times severance
payments under Section 6.1(A) of the CoC Agreements, as a result of such
payments under (1) above, over and above the amount of such potential severance
payments based upon the average bonuses actually paid to the Senior Executives
with respect to the 2002 and 2003 calendar years (for executives who were hired
in 2003, such average shall equal the bonus actually paid with respect to the
2003 calendar year).

     FURTHER RESOLVED, that no payments from the Discretionary Pool shall be
paid without the prior written approval of the Boards of Directors of the Bank
and Riggs National Corporation and the receipt of any required regulatory
approvals.

